192 F.2d 934
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.TITLE & TRUST COMPANY, a corporation, Respondent.
No. 12954.
United States Court of Appeals Ninth Circuit.
December 11, 1951.

Petition to review a decision of the Tax Court of the United States.
Ellis N. Slack, Acting Asst. Atty. Gen., Harry Marselli, Sp. Asst. to Atty. Gen., for petitioner.
Clarence D. Phillips, Portland, Or. (Griffith, Phillips & Coughlin, Portland, Or., of counsel), for respondent.
Before MATHEWS, STEPHENS and POPE, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed on the grounds and for the reasons stated in its opinion, 15 T.C. 510, and cases there cited.